DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.  

Election/Restrictions
Applicant's election with traverse of the invention of Group I, claims 1-16, as well as the species (a) vitamin A (see attached interview summary) and the species election (b) a capsule in the reply filed on 10/20/2021 is acknowledged.  The traversal is on the ground(s) that the examiner must show that the process as claimed is not an obvious process of making the product and the process as claimed can be used to make another materially different product.  This is not found persuasive because restriction of invention under 35 USC 121 requires the examiner to explain that either or both can be shown (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  (Emphasis added.)  Moreover, there is no requirement for an examiner to argue that the process as claimed is not an obvious process of making the product.  
On pages 3-4, Applicant makes an analogous argument that restriction of groups I and III and restriction of groups II and III are not proper because the examiner only provides comments as to an allegedly alternative process for making the product and but need not cite documents to support the restriction requirement in most cases.”  (Emphasis added.)  
On pages 4-5 Applicant argues that the species election requirement for species (a) and species (b) is improper because the examiner has not cited evidence.  As noted above, the examiner is not required to cite documents to support a restriction requirement.  

The requirement is still deemed proper and is therefore made FINAL.

Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/20/2021.

Claims 1-16 are under current examination.  

Claim Objections
Claims 2, 3, and 12 are objected to because of the following informalities:  

Claim 2 recites “wherein the independent holes further include at least one independent hole C”.  The examiner recommends replacing the word “include” with “comprise”.  

Claims 3 and 12 both recite “when one of the independent holes A is an independent hole A1 containing a first bioactive substance and another one of the independent holes A located closest to the one of the independent holes A is an independent hole A2 containing a second bioactive substance different from the first bioactive substance, one or more other independent holes are arranged between the one of the independent holes A and the another one of the independent holes A”.  This phrasing is awkward.  The examiner recommends amending the claim to recite “when one of the independent holes A is an independent hole A1 containing a first bioactive substance and another one of the independent holes A located closest to the independent hole A1 is an independent hole A2 containing a second bioactive substance different from the first bioactive substance, one or more other independent holes are arranged between the independent hole A1 and the independent holes A2”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, line 9 recites "...a maximum diameter…". This language renders the claim indefinite because the use of the indefinite article “a” suggests that there could be greater than one maximum diameter, raising the question of whether the maximum diameter to which the claim refers is truly a true maximum or just a maximum of a subset of the holes.  Amending the claim to recite "the maximum diameter” would obviate the rejection. This will not raise concerns over antecedent basis because the population of holes inherently possesses a maximum diameter.

Analogously to the use of the indefinite article in claim 2, claims 4 and 13 both recite “a ratio”, “a number”, and “a sum” in lines 2, 4, and 6.  Use of the indefinite article “a” preceding the words “ratio”, “number”, and “sum” renders these claims indefinite because it is unclear whether all of the independent holes B and C are included in calculating the ratio of independent hole B to total number of independent holes, ratio of independent hole C to total number of independent holes, etc.  Amending the claim to replace the indefinite article “a” with the definite article “the” in each case would obviate the rejection.  This will not raise concerns over antecedent basis because these are inherent features of the sheet containing the independent holes A, B, and C.  

Claim 5 recites “a predetermined shape”.  This phrase renders the claim indefinite because it implies a specific required shape but does not identify the characteristics of the shape.  

Claim 8 recites “modified bodies of polyethylene glycol”, “modified bodies of polyvinyl alcohol”, and “modified bodies of polyvinyl pyrrolidone”.  In each case the phrase “modified bodies” renders the claim indefinite because it is unclear what limitations this phrase imposes on the claimed polymer.  In the interest of compact prosecution the examiner has interpreted the phrases to read on derivatives of each of polyethylene glycol, polyvinyl alcohol, and polyvinyl pyrrolidone.  

Claims 15 and 16 recite “a pharmaceutical drug”.  It is unclear what is embraced by the term “pharmaceutical drug”, which typically embraces specific, single pharmacologically active substance (e.g. ibuprofen or tamoxifen or chlorambucil); however, the term appears to be used to indicate formulations (e.g. tablets, capsules, or suppositories) in claim 16. Moreover, it is unclear how a sheet having holes containing bioactive substance within the holes as claimed could be a “pharmaceutical drug” in the conventional interpretation of the term, as the sheet clearly contains more than one single substance, including substances that would be conventional “pharmaceutical drugs” as well as substances that do not have particular pharmacological activity.    

Claim 16 recites “peptizer” and “intercalating agent”, which are interpreted to embrace specific substances having these properties (i.e. chemical substance capable 

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (US 2015/0119807; publication date 04/30/2015) in view of Fox et al. (WO 2017/160850; publication date: 09/21/2017), and further in view of Zilberman (US 2012/0027833; publication date: 02/02/2012), and Humayun et al. (US 2012/0009159; publication date: 01/12/2012).  

The claims are being examined in view of the species election of vitamin A for species of “bioactive substance” and capsule for species of “pharmaceutical drug”.  

Desai discloses a planar microdevice (i.e. a sheet) containing a plurality of reservoirs (i.e. independent holes) that may contain bioactive agents within the reservoirs (abstract).  The microdevice is formed from biodegradable or bioresorbable polymers such as PLGA, polycaprolactone, collagen, gelatin, agarose, PMMA, etc. (i.e. 
Desai discloses further that the bioactive agent may be a vitamin, but does not disclose the elected species vitamin A.
Fox discloses that reservoir-containing microdevices (abstract) can be used to deliver vitamin A (0086).  
It would have been prima facie obvious for one having ordinary skill in the art as of the effective filing date of the instant invention to use Desai’s microdevice to deliver vitamin A because the skilled artisan would have recognized the microdevice to be suitable for this purpose.  See MPEP 2144.07. 
Desai discloses a technique for applying bioactive agent in a pattern, having different active agents in different wells; however, Desai does not disclose holes that contain no bioactive substance.  
Zilberman, in the analogous art of porous sheets or films for controlled drug delivery formed from biodegradable polymers and containing biologically active agent/drug in reservoirs/pores/independent holes (see abstract, 0001, 0062, 0231) discloses that kinetics of drug release can be influenced by the microstructure of porous films (0211).  In Zilberman’s drug releasing film, drug release begins at the time point when the reservoir [of drug] is exposed to the physiological environment and follows a diffusion controlled path (0205).  

Thus, in view of Zilberman and Humayun, the artisan of ordinary skill in the art at the effective filing date of the instant invention would have understood that drug release from porous sheets is influenced by the structure of the micropores and the presence of micropores containing no drug provides access to aqueous physiological solutions that accelerate the degradation of the scaffold containing the drug and thus provide a means to control drug release in a tunable manner.    
It would have been prima facie obvious to leave some of the holes in the microdevice disclosed by Desai empty of bioactive agent.  The artisan would have been motivated to do so in order to provide control over the release of the active agent contained within the microdevice by enhancing dissolution or degradation of the microdevice substrate.  The skilled artisan would have had a reasonable expectation of success because this would merely require following the protocol disclosed by Desai to pattern the different drugs in a desired set of reservoirs to leave some reservoirs empty of drug.  
With regard to instant claims 2 and 11, Desai discloses using a polymeric solution of drug to provide controlled release of the bioactive agent from the well.  The polymers used to fill the wells may be polycaprolactone, gelatin, or PLGA (0057), which are thermoplastic (see e.g. p 8 of the instant specification, which discloses that gelatin is a thermoplastic polymer).  Instant claims 2 and 3 do not exclude drug from being 
With regard to instant claims 3 and 12, these claims require an arrangement of independent holes such that if there is greater than one drug present in the sheet, there is an “other independent hole” between the holes containing two different drugs.  This claim does not place any further structural limitations on sheets containing a single drug and therefore is considered to read on embodiments of Desai’s invention containing only one drug, with no particular requirement for the location of the drug-containing holes.  The examiner also notes that the “independent hole” arranged between the “independent hole A1” and the “independent hole A2” is not limited.  Desai discloses an embodiment wherein the reservoirs (i.e. independent holes) contain 3 different drugs, with each drug in a different hole.  Figure 2, drawing sheet 2 depicts a microdevice containing three wells in an arrangement such that a drug A is in the leftmost well, a drug B is in the center well, and a drug C is in the right well.  Instant claim 3 reads on this arrangement wherein the leftmost well containing drug A corresponds to “independent hole A”, the middle well containing drug B corresponds to “one or more other independent holes”, and the right well containing drug C corresponds to “independent hole A2”.  Finally as set forth above, the prior art renders obvious including reservoirs/independent holes having no drug as a means to control rate of drug release from Desai’s planar microdevice.  It would have been prima facie obvious to pattern the drugs in the microdevice to be separated by reservoirs having no drug as a means to accelerate the release of the drugs in the device.  One having ordinary skill in the art at the effective filing date of the instant invention would have predicted that 
With regard to instant claims 4 and 13, as discussed above, the examiner considers it a matter of routine to optimize location of the drug containing wells, including the wells C having a thermoplastic polymer, and the wells from which drug is absent as a means to control rate of drug release from the microdevice.  As such, the examiner does not consider the percentages of ratio of hole B to total number of holes, ratio of hole C to the total number of holes, and ratio of the sum of holes B and holes C to the total number of holes to patentably define over the cited prior art.  See MPEP 2144.05: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With regard to instant claims 5 and 6, these claims require a brittle portion having strength lower than other portions and require that the brittle portion be either in the form of an independent hole B (having no drug) and/or in the be a perforated portion.  The examiner has addressed the obviousness of including independent holes B having no drug in Desai’s microdevice.  The presence of the independent hole B therefore also renders obvious instant claims 5 and 6 because the instant application indicates that the independent hole B itself provides the property of being “brittle”.  
With regard to instant claim 7, as noted above, the polymer from which the microdevice is formed may be gelatin (0057).  
instant claims 9 and 10, the obviousness of the limitations “sheets compris[ing]: a base material comprising a biocompatible material and having at least two independent holes; and a bioactive substance, wherein the independent holes include at least one independent hole A containing the bioactive substance, wherein the independent holes include at least one independent hole B containing no bioactive substance” have been addressed supra.  
Desai does not disclose a sheet laminate as required by instant claims 9 and 10.  
Zilberman discloses that sheets having bioactive agents contained within pores can be layered (0106).  
It would have been prima facie obvious to layer the microdevices disclosed by Desai.  One having ordinary skill in the art would have predicted at the effective filing date of the instant invention that layering microdevices would have provided another level of control over drug release, as release kinetics are governed by entry of water into the polymeric scaffold, degradation of the polymer scaffold, and diffusion of the drug through the scaffold.  A deeper layer of drug-containing microdevice, formed from multiple layers of microdevice, would provide longer release of the drug of the ability to deliver more drug.  
With regard to instant claim 14, as noted above, Desai does not disclose laminates of multiple devices; however, laminating the devices would be obvious in view of Zilberman.  Neither Desai nor Zilberman disclose adhering the laminated microdevices (or sheets of Zilberman) using an adhesive layer.  
Fox discloses that layers used to form a microdevice can be bonded together using a layer of heat activated pressure-sensitive adhesive such as the polymers polycaprolactone or PLGA (i.e. many of the same polymers that Desai employs as the prima facie obvious to adhere layers of microdevices together using an adhesive formed from Desai’s biocompatible polymer (analogous to the instant biocompatible material) because one having ordinary skill in the art would have recognized this as suitable to serve this purpose (see MPEP 2144.07).  
With regard to instant claim 15, Desai discloses that the microdevice (i.e. the sheet according to instant claim 1) is used to deliver drugs to the body; the examiner considers this to meet the limitation “[a] pharmaceutical drug” as recited in instant claim 15.
With regard to instant claim 16, Desai does not disclose the claimed dosage forms.  
Fox discloses that microdevices may be formulated into capsules (the elected species of “pharmaceutical drug”; 0092).  It would have been prima facie obvious to formulate Desai’s microdevices as capsules because one having ordinary skill in the art would have recognized this as a suitable dosage form to deliver the drugs contained within the microdevices.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (US 2015/0119807; publication date 04/30/2015) in view of Fox et al. (WO 2017/160850; publication date: 09/21/2017), and further in view of Zilberman (US 2012/0027833; publication date: 02/02/2012), and Humayun et al. (US 2012/0009159; publication date: 01/12/2012) as applied to claims 1-7 and 9-16  above, and further in view of McKay et al. (US 2008/0175911; publication date: 07/24/2008).    


McKay discloses that PEG as well as collagen or gelatin can serve as a sustained release matrix for controlled drug delivery (0026).  
It would have been prima facie obvious to use PEG as a matrix to control drug release kinetics from the reservoirs in Desai’s microdevice because one having ordinary skill in the art would have recognized this substance to be suitable for this purpose.  See MPEP 2144.06.  

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617